Case 2:21-cv-02400-SHL-cgc Document 8 Filed 08/02/21 Page 1 of 2                        PageID 20




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION

 JOSHUA MALLORY,                                    )
                                                    )
         Plaintiff,                                 )
 v.                                                 )          No. 2:21-cv-02400-SHL-cgc
                                                    )
 MEMPHIS POLICE DEPARTMENT,
                                                    )
         Defendant.                                 )

              ORDER ADOPTING REPORT AND RECOMMENDATION AND
                           DISMISSING COMPLAINT


       Before the Court is Magistrate Judge Charmiane G. Claxton’s Report and

Recommendation, (ECF No. 7), filed July 9, 2021. The Report granted Plaintiff’s in forma

pauperis application and recommended that the Court dismiss Plaintiff’s Complaint, (ECF No.

1).

       A magistrate judge may submit to a judge of the court proposed findings of fact and

recommendations for dismissal of a complaint for failure to state a claim. 28 U.S.C.

§ 636(b)(1)(B). “Within 14 days after being served with a copy of the recommended disposition,

a party may serve and file specific written objections to the proposed findings and

recommendations.” Fed. R. Civ. P. 72(b)(2); see also 28 U.S.C. § 636(b)(1) (2017). A district

court reviews de novo only those proposed findings of fact or conclusions of law to which a

party specifically objects; the rest are reviewed for clear error. 28 U.S.C. § 636(b)(1); Fed. R.

Civ. P. 72(b)(3).

       Plaintiff has not objected to the Magistrate Judge’s Report and Recommendation. (ECF

No. 7.) The time to do so has expired. Thus, the Court will review the Report for clear error.

First, Plaintiff does not name an individual alleged to have violated his constitutional rights, and

local governmental entities like Defendant may only be sued under 42 U.S.C. § 1983 if they are
Case 2:21-cv-02400-SHL-cgc Document 8 Filed 08/02/21 Page 2 of 2                       PageID 21




responsible for a pattern or policy of constitutional violations. Monell v. Dept. of Social

Services, 436 U.S. 658, 690–91 (1978). No such allegations are included here. Further,

Plaintiff’s sole allegation that could show discrimination is that “guys were calling him gay.”

(ECF No. 1-1.) However, he says this just after discussing men who allegedly attacked him

outside a laundromat. (ECF No. 1-1.) He does not state specifically that the police officers said

anything about his sexual orientation, and thus his Complaint does not contain sufficient facts to

raise an inference of discrimination. Thus, it was not clear error for the magistrate judge to

dismiss his claim.

       Therefore, the Court ADOPTS the Magistrate Judge’s Report and DISMISSES the

Complaint with prejudice.

       IT IS SO ORDERED, this 2nd day of August, 2021.

                                                      s/ Sheryl H. Lipman
                                                      SHERYL H. LIPMAN
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
